Citation Nr: 0627996	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
supraventricular tachycardia, to include the issue of whether 
the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1974 to June 
1984, and from August 1990 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004, which reduced a 30 percent rating for 
supraventricular tachycardia to noncompensable.  

Along with the issue currently on appeal, the veteran claimed 
service connection for coronary artery disease as secondary 
to supraventricular tachycardia.  Service connection for 
coronary artery disease was denied by a January 2005 rating 
decision.  He did not appeal that decision, and, therefore, 
the only issue before Board is restoration of the 30 percent 
rating for supraventricular tachycardia.  


FINDINGS OF FACT

1.  The veteran was granted a 30 percent rating for 
supraventricular tachycardia effective in May 1995.  

2.  The RO reduced the veteran's rating to noncompensable, 
effective in October 2004, based on a single examination, 
which was not full and complete, and which, when considered 
with other medical evidence of record, did not clearly show 
sustained improvement.  


CONCLUSION OF LAW

The reduction of the veteran's disability rating for 
supraventricular tachycardia from 30 percent to zero percent 
was not warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.344, 4.104, Diagnostic Code 
7010 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, the deficiencies have not prejudiced 
the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005). 

The veteran contends that his 30 percent rating for 
supraventricular tachycardia should not have been reduced to 
noncompensable.  Because this case involves the reduction of 
a rating, the question is not whether the veteran meets the 
criteria for a 30 percent rating, but, rather, whether the 
reduction in his rating was proper.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, it is 
necessary to consider the complete medical history of the 
veteran's condition.  See Peyton v. Derwinski, 1 Vet. App. 
282 (1991).

Based on clinically documented episodes of supraventricular 
tachycardia in service and after discharge, service 
connection for supraventricular tachycardia was granted in a 
March 1994 rating decision, and a 10 percent rating was 
assigned, effective in August 1992.  

Subsequently, in May 1995, the veteran requested an increased 
rating for the disability, and stated that ablation had been 
recommended.  Records were later received, showing he was 
hospitalized in a VA facility in July 1995.  According to the 
summary of that hospitalization in July 1995, the veteran had 
a four-year history of supraventricular tachycardia.  He had 
no complaints except for periodic supraventricular 
tachycardias which occurred about 100 times per year, 
manifested by an increased heart rate and a "constriction of 
the heart."  On examination, he had several burns on his 
chest from defibrillation.  He was status-post radiofrequency 
ablation, and during the hospitalization he was to have his 
creatine kinase MB fraction (primarily in the cardiac muscle) 
tested three times overnight.  There was no elevation in this 
level, and follow-up electrophysiology disclosed intact AV 
nodal conduction and no induction of paroxysmal 
supraventricular tachycardia.  Therefore, he was determined 
to have had successful radiofrequency ablation.  

Based on this hospital summary, in particular the history of 
supraventricular tachycardia occurring 100 times per year, 
the veteran's rating for supraventricular tachycardia was 
increased to 30 percent, effective in May 1995.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155. Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1 
and 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The rating criteria in effect at the time of the assignment 
of the 30 percent rating provided that paroxysmal tachycardia 
was rated 10 percent disabling if there were infrequent 
attacks, and 30 percent disabling if severe, with frequent 
attacks.  38 C.F.R. § 4.104, Code 7013 (1995).  

Effective in December 1997, the criteria for evaluating 
cardiac disabilities were revised.  Diagnostic Code 7013 was 
withdrawn, and Diagnostic Code 7010 was revised to 
incorporate supraventricular arrhythmias.  Under that code, 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor, warrants a 10 percent evaluation.  
Paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by ECG or Holter monitor, warrants a 30 percent evaluation.  
38 C.F.R. § 4.104, Code 7010 (2005).  

In July 2003, the veteran filed a claim for an increased 
rating for his supraventricular tachycardia, along with 
medical records showing that he suffered a myocardial 
infarction in June 2003.  


The veteran was afforded a VA QTC examination in September 
2003.  According to this examination, the veteran said he had 
supraventricular tachycardia which lasted from 1991 to 1996, 
when he had undergone radiofrequency ablation to slow the 
pathway.  He said that he had had a myocardial infarction in 
June 2003, followed by angioplasty and stent placement.  He 
reported no palpitations, lightheadedness or syncope since 
the ablation.  However, it was also noted that the veteran 
"reported that supraventricular arrhythmia was detected on 
both EKGs as well as on Holter monitor."  Physical 
examination of the heart revealed no abnormalities.  The 
pertinent diagnosis was that the veteran was asymptomatic 
from a supraventricular tachycardia standpoint.  An exercise 
tolerance test disclosed atypical chest pain, and a 
"nondiagnostic electrocardiogram during exercise stress test 
for cardiac ischemia due to a suboptimal heart rate 
response."  

Records from St. Francis Hospital show that two weeks later, 
in October 2003, the veteran was hospitalized with unstable 
angina pectoris.  He reported intermittent symptoms of chest 
pain since his myocardial infarction, which he described as 
soreness, "bumping," and "thumping."  On physical 
examination, the heart was "significant for an irregular 
rate and rhythm with a normal S1 and S2."  ECGs conducted on 
October 1 and 6, 2003, showed normal sinus rhythm, but an ECG 
done on October 7, 2003, showed sinus arrhythmia.  Also 
received were VA medical records dated in January 2004, which 
show that the veteran continued to complain of chest pain, 
with no complaints of tachycardia noted.  

Based on this evidence, in a June 2004 rating decision, the 
RO reduced the veteran's 30 percent rating for 
supraventricular tachycardia to noncompensable, effective in 
October 2004.  In addition, in January 2005, the RO denied 
service connection for coronary artery disease.  (As noted 
above, the veteran did not appeal that decision, and it is 
not before the Board.)  

Concerning the veteran's claim for restoration of a 
30 percent rating for his supraventricular tachycardia, the 
issue is whether the RO was justified, by a preponderance of 
the evidence, in reducing the veteran's rating.  If not, the 
veteran's rating must be restored.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  

The veteran's 30 percent rating for supraventricular 
tachycardia was in effect for more than five years, and the 
provisions of 38 C.F.R. § 3.344, referring to stabilization 
of disability ratings, must be applied.  See 38 C.F.R. § 
3.344(c).  The United States Court of Appeals for Veterans 
Claims (Court) has identified "at least four specific 
requirements" applicable to rating reductions in that 
regulation:  

(1) the Board must review "the entire 
record of examinations and the medical-
industrial history. . . to ascertain 
whether the recent examination is full and 
complete"; (2) "[e]xaminations less full 
and complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction"; (3) 
"[r]atings on account of diseases subject 
to temporary and episodic improvement, [. 
. . ] will not be reduced on any one 
examination, except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated"; and 
(4) "[al]though material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life" 

Brown v. Brown, 5 Vet. App. 413, 419 (1993), quoting 
38 C.F.R. § 3.344(a).  

Turning to the first of these, the regulation provides:  "It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history."  38 C.F.R. § 
3.344(a).  The veteran contends that the September 2003 QTC 
examination was inadequate.  He argues that the doctor did 
not have all relevant medical records available; refused to 
review the records he provided at the examination; was not a 
cardiology specialist; and that the doctor erroneously 
reported his history.  The Board observes that there is no 
evidence that the examiner reviewed the claims file.  When 
asked to elaborate on the factors in the diagnosis of 
supraventricular tachycardia, he stated simply, "patient's 
history."  There is no indication that a Holter monitor was 
used, nor was an electrocardiogram used to report pertinent 
symptoms, which are the factors listed in the current rating 
criteria.  Given the doctor's statement that the veteran 
"reported that supraventricular arrhythmia was detected on 
both EKGs as well as on Holter monitor," it must be 
concluded that the examination as a whole was not "full and 
complete."  

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," in 
contrast to the 2003 examination, the 1995 hospital report 
contained detailed findings.  However, the hospital report 
itself is ambiguous as to timing of symptoms.  The rating 
board's written basis for the grant was the history of 100 
episodes of supraventricular tachycardia per year; however, 
in carefully reviewing the July 1995 hospital summary, it 
appears that this history was for the period prior to a 
recent radiofrequency ablation procedure, and that the 
veteran did not have any symptoms of supraventricular 
tachycardia during that hospitalization, which appears to 
have been a follow-up hospitalization to determine the 
efficacy of the recent ablation.  

Nevertheless, the grant of a 30 percent rating at that time 
cannot be considered to have been erroneous.  In this regard, 
while the tests at the time did not disclose tachycardia, the 
period of time since the ablation procedure was too brief to 
establish that attacks would no longer be "frequent."  The 
recent medical history clearly showed a severe condition.  
Moreover, the detailed findings shown then and in the recent 
past were more detailed than the September 2003 examination 
findings.  

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
While the examiner in September 2003 reported that the 
veteran said his tachycardia had been asymptomatic since the 
ablation procedure, the veteran disputes this interpretation 
of his history.  He contends that while he still had 
palpitations, he did not have some potential symptoms, such 
as syncope.  

Moreover, two weeks later, in October 2003, the veteran was 
hospitalized with unstable angina pectoris.  He reported 
intermittent symptoms of chest pain, which he described as 
soreness, "bumping," and "thumping."  On physical 
examination, findings included the heart, "significant for 
an irregular rate and rhythm with a normal S1 and S2."  One 
ECG showed sinus arrhythmia.  The Board does not possess the 
necessary medical expertise to conclude that these 
irregularities were not due to his service-connected heart 
rate abnormality.  See Jones v. Principi, 16 Vet. App. 219, 
225 (2002) (Board must provide a medical basis other than its 
own unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  Without some medical interpretation of 
the significance of these findings, the Board is not 
persuaded that the single examination the RO obtained in this 
case clearly shows sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, although the veteran continued 
to work as a horse trainer during this period, the fourth 
factor, regarding whether improvement was demonstrated under 
the ordinary conditions of life, is not for application.  

In sum, the RO reduced the veteran's rating, in effect for 9 
years, on the basis of a single examination, despite the 
episodic nature of the condition at issue, and the inadequacy 
of the examination, even without comparison to the prior 
evaluation resulting in the increase.  All of these 
deficiencies could have been resolved by the simple 
expediency of scheduling the veteran for another examination, 
which he requested.  Since the burden is on the VA to show 
that the rating reduction was warranted, and, for the reasons 
discussed above, VA failed to meet this burden, the 30 
percent rating must be restored.  



ORDER

Restoration of a 30 percent rating for supraventricular 
tachycardia is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


